DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/22/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 5-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Harms U.S. Publication 2014/0142464 A1.
With respect to claims 1-3, and 5-8 the Harms reference discloses a system for concentrating cells, comprising: a syringe (0028, 0038, 0047) comprising a lumen (0019, 0031) and an axial end comprising a port and a radial end closed to liquid flow, wherein a plunger (0028) divides the axial and radial ends, and wherein the syringe is configured to hold a cellular suspension; a filter 27 (0031) disposed at the radial end configured to maintain sterility of the syringe; a cap (0023, 0028, 0028, 0071) comprising a vent disposed at the radial end; wherein the plunger is configured to be actuated towards the axial end by air pressure being applied into the radial end and the plunger is configured to be actuated towards the radial end by a vacuum being applied into the radial end (0028, 0038). A vent at the radial end for a needle. comprising an actuator handle configured for attachment with a radial side of the plunger for actuation using a solid contact force, and wherein the filter and the cap are removable from the radial end of the syringe.  Visual indicator may be seen in the figures. This is very broad and covered by any visible portion of the moving potion. 
a vacuum seal (25) may be internally placed around the rotatable support shaft (2) to maintain the vacuum integrity between the collection vessel (7), cutting needle (1), rotatable support shaft (2) and internal turbine cavity (15). Finally, in a preferred embodiment, a seal retainer plate (23) may be internally positioned to be placed flush with a collection vessel (7), or a fluid barrier (27) as will be discuss below, to further maintain the separation and vacuum integrity between the rotatable support shaft (2) and the internal turbine cavity (15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harms as applied above in further view of Bauer U.S. 20006/0148678 A1.
With respect to claim 4, the Harms reference does not disclose the lumen of the syringe comprises a capacity of 50-60 mL.  
However, the Bauer reference discloses (0224) the use of a similar syringe that has a capacity of 50 ml for cell separation. Therefore, the size is known and an obvious design choice to size the device. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Harms reference and use the 50 ml capacity, since the Bauer reference discloses it would yield the expected result of providing a syringe for cell separation. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harms as applied above in further view of Durack WO 2004/088283 A2.
With respect to claim 9, the Harms reference does not disclose the filter comprises a filter having pore sizes in the range of 0.2 to 0.45 microns.
However, the Durack reference discloses filter 2411 pore size is desirably in the range of about 0.2 - 1.0 microns to avoid the tip from being blocked/clogged. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Harms reference and use a filter in the range of 0.2-1 micron such as in the Durack reference, since it would yield the expected result of not clogging the tip. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774